Case 1:15-cv-04025-ER-SLC Document 373 Filed 07/23/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ABKCO MUSIC, INC., COLGEMS-EMI MUSIC
INC., EMI ALGEE MUSIC CORP., EMI APRIL
MUSIC INC., EMI BLACKWOOD MUSIC INC.,
EMI CONSORTIUM MUSIC PUBLISHING,
INC. d/b/a EMI FULL KEEL MUSIC, EMI
CONSORTIUM SONGS, INC. d/b/a EMI
LONGITUDE MUSIC, EMI FEIST CATALOG
INC., EMI ROBBINS CATALOG INC., EMI
UNART CATALOG INC., JOBETE MUSIC CO.,
INC., SCREEN- GEMS-EMI MUSIC INC.,
STONE AGATE MUSIC, STONE DIAMOND
MUSIC CORP., IMAGEM MUSIC LLC, PEER
INTERNATIONAL CORPORATION, PSO
LIMITED, PEERMUSIC LTD., PEERMUSIC III,
LTD., SONGS OF PEER, LTD., SPIRIT
CATALOG HOLDINGS S.A.R.L., SPIRIT TWO
MUSIC, INC., WARNER- TAMERLANE
PUBLISHING CORP. and WB MUSIC CORP.,

Plaintiffs,

-against-

WILLIAM SAGAN, NORTON LLC, BILL
GRAHAM ARCHIVES, LLC d/b/a WOLFGANG'S
VAULT, BILL GR.ABAM ARCHIVES, LLC d/b/a
CONCERT VAULT, BILL GRAHAM ARCHIVES,
LLC d/b/a MUSIC VAULT and BILL GRAHAM
ARCHIVES, LLC d/b/a DAYTROTTER.

Defendants.

 

15 CIVIL 4025 (ER) (SLC)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable Edgardo Ramos, United States District Judge, Plaintiffs have

judgment in the sum of $189,500.00 as against the defendants; comprising of the

following:

 

 
Case 1:15-cv-04025-ER-SLC Document 373 Filed 07/23/20 Page 2 of 3

PARTA

For the 167 musical compositions as to which it has already been determined that
Defendants' infringement was "willful":

1. What amount of statutory damages do you award per work? Your award must be
between $750 and $150,000 per work.

ABKCO Music (10 works) Answer: $  /@C'O . OO_ per work

Concord Music (Rodgers & Hammerstein) Answer:$  /GCO. CO _ per work
(5 works)

   

Peer Music (5 works) Answer:$  /C'GC_2@_ per work
Sony/ATV Music Publishing (for EMI Answer:$  /CCC. @0_ per work
Music Publishing) (23 works)

Spirit Music (70 works) Answer: $ (CCC. bf per work
Warner/Chappell Music Publishing Answer:¢ /CUC. é per work

(54 works)

 
Case 1:15-cv-04025-ER-SLC Document 373 Filed 07/23/20 Page 3 of 3

PART B

For the 30 remaining musical compositions:

1. Was Defendants’ infringement of Plaintiffs’ copyrights: (i) regular (neither
innocent nor willful); (ii) innocent; or (iii) willful? (Choose one of the three options
below.)

Regular v Innocent Willful

2. What amount of statutory damages do you award per work for these 30 musical

compositions? If you found that Defendants’ infringement was “regular,” your
award must be between $750 and $30,000 per work. If you found that Defendants’
infringement was “innocent,” your award must be between $200 and $30,000 per
work. If you found that Defendants’ infringement was “willful,” your award must
be between $750 and $150,000 per work.

Peer Music (3 works)

Sony/ATV Music Publishing (for EMI

Music Publishing) (19 works)

Spirit Music (7 works)

Warner/Chappell Music Publishing
(1 work)

DATED: New York, New York
July Z3 2020

So Ordered:

U.S.D.J.

 

Answer: g fe @0 per work
Answer: $ ‘150.06 per work
” “ + |
Answer: $ / 20 00 per work
© Ln a
Answer: $ 750.00 per work
RUBY J. KRAJICK
Clerk of Court

Deputy Clerkd)

 
